Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 has been entered.
 
Response to Arguments
The rejections of the Final office action mailed 2/11/22, have been overcome by the applicant’s arguments and amendments.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Bergmann et al (NPL: “A zonal Galerkin-free POD model for incompressible flows, 2018) teaches a domain decomposition method which couples a high and a low-ﬁdelity model is proposed to reduce the computational cost of a ﬂow simulation. This approach requires to solve the high-ﬁdelity model in a small portion of the computational domain while the external ﬁeld is described by a Galerkin-free Proper Orthogonal Decomposition (POD) model. An error indicator is used to determine the extent of the interior domain and to perform an optimal coupling between the two models. This zonal approach can be used to study multi-body conﬁgurations or to perform detailed local analyses in the framework of shape optimization problems.
Errera et al (NPL: Multi-physics coupling approaches for aerospace numerical simulations, 2011) teaches coupling strategies for aerospace numerical calculations. In the first part, the basic approach used relies on the partitioned coupling of a finite-volume Navier-Stokes solver and a finite-element solid code. These two separate and independent simulation tools carry out exchanges via a coupling library.
Abdel-Khalik et al (US 2009/306943 A1) teaches a reduced order model for the complex computational model of the nuclear system that are determined based on the plurality of k input and output data sets of the complex computational model.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 14 and 18: 
“each local simulation of the set of local simulations is an independent local simulation within the global physics simulation and simulates a physics model that is simulatable independently from the physics model simulated by the global physics simulation, the global physics simulation simulating a physics model of which simulation depends on simulating each physics model of each local simulation and each local simulation of the set of local simulations is already computed; 
the computing of each global simulation including reusing each respective computed reduced model of each local simulation of at least one local simulation.”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148